Title: From Thomas Jefferson to Richard Barry, 18 April 1807
From: Jefferson, Thomas
To: Barry, Richard


                        
                            Sir
                            
                            Monticello Apr. 18. 07.
                        
                        I arrived here a week ago and shall continue till the middle of May. I shall then return to Washington for
                            two months only, and return here to stay till the last of September. as the most important work you have to do here is to
                            finish the floor of the hall & to paint the floor of the Dome room exactly in the same way, which would not have time to
                            harden during my next short absence, I think it better now that you should not come till the middle of September. after
                            that my absence will be of 6. months which will give time for the paint of the floors to harden. the rest of the work may
                            wait for you till then without inconvenience, & there will be more in readiness for you. but I must pray you to be very
                            punctually here by the middle of September. I salute you with my best wishes, desiring to hear from you & to know if I
                            may count on your coming at the time.
                        
                            Th: Jefferson
                            
                        
                    